RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. App. Pub. No. 2010/0035750) in view of Fichtner et al. (U.S. 9,393,214) (cited in IDS filed on 07/20/2018).
Regarding claims 1 and 10, Yang et al. teaches a metal oxide nanomaterial having a catalytic property (i.e. catalytic surface) comprising a layer of pyrolyzed carbon on the surface thereof produced by pyrolyzing a polymer material. (par. [0011]-[0016] and [0019]). The carbon content on the surface of the nanomaterial can fall within the range of 13-3 wt%. (par. [0041] and Fig. 3). The nanomaterials of Yang et al. comprise catalytically active metal ions on the surface of the nanomaterials by virtue of the fact that the nanomaterials comprise metal oxides of catalytically active metals such as Ti, Mn and Cu, among others. (par. [0030]). The nanomaterial comprises activated redox couple metal ion catalysts as they are designed to be used as photocatalytic materials. (par. [0027] and claim 24).
Yang et al. does not teach that the metal oxide nanomaterials are formed into a layer as claimed.
Fichtner et al. is directed to carbon encapsulated transition metal oxides nanomaterials having a graphitic coating of 1 to 5 nm in thickness. (Abstract). Fichtner et al. teaches that amorphous coated carbon nanomaterials are known in the art to be useful as electrode materials having porous morphology in electrochemical applications. (col. 3, lines 37-48, col. 4, lines 40-45).  The nanomaterials may be formed into a network of nanomaterials for forming an electrode material (col. 5, lines 43-58) thereby teaching the formation of a layer as claimed.
It would have been obvious to one of ordinary skill in the art to form the nanomaterials of Yang et al. into a network in the form of a material layer as disclosed in Fichtner et al.
One of ordinary skill in the art would have found it obvious to form a layer comprising the nanomaterials in order to have a shape for the nanomaterials that is usable as an electrode material. A layer of material comprising the nanocomposite of Yang et al. would contain catalytically active surfaces on each side therefore due to the nanocomposite itself comprising catalytically active metal ions therein.

Regarding claim 2, the nanomaterial includes nanoparticles. (par. [0039]).
Regarding claim 3, the polymer material that is pyrolyzed includes polysaccharides. (par. [0032]).
Regarding claims 5-7, the limitations “the pyrolyzed carbon results from pyrolyzing a compound” are being interpreted as product-by-process limitations. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant 
Regarding claims 8-9, the nanomaterial may include Mn oxides which would contain manganese ions. (par. [0030]).
Regarding claims 11-12, while Yang et al. does not explicitly disclose that the carbon layer is amorphous or porous, because the carbon layer is the result of pyrolysis of a polymer material, as in the present invention, the carbon layer would inherently be porous and amorphous since it would possess the same material properties as the carbon layer of the present invention.
Regarding claim 13, Fichtner et al. teaches that the thickness of the carbon coating should be between 1 to 5 nm. (Abstract).
Regarding claim 14, Fichtner et al. teaches that carbon coated transition metal oxides are useful as electrode materials. (col. 1, lines 31-35). While Fichtner et al. does not teach the specific conductivity of the carbon coated metal oxide, the fact that that material is intended to be used in an anode means that the conductivity of the anode material should be as high as possible to produce an effective anode. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456 (CCPA 1955). MPEP 2144.05 (II).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 12/22/2020 regarding the 35 U.S.C. § 103 rejections made of record in the office action mailed on 09/28/2020 have been carefully considered but are deemed unpersuasive.
Applicant argues that the primary reference (Yang et al.) does not disclose or suggest the use of particles of in an electrode in an electrochemical cell. Applicant argues that it would not obvious to combine the teachings of Yang et al. and Fichtner et al. for using the particles of Yang et al. in an electrochemical electrode as suggested by Fichtner et al. 
The Examiner disagrees. Yang et al. is generally directed to metal oxide nanomaterials which have a carbon coating thereon. (Abstract). Yang et al. teaches that the material may be used, but not limited to, use as photocatalysts. (par. [0003]). Yang et al. further mentions that the materials have electronic, magnetic, electroceramic and energy conversion properties. (par. [0005]). The reference therefore suggests that the materials may have additional uses beyond the exemplified photocatalyst application.
Fichtner et al. teaches that metal oxide nanomaterials coated with a carbon coating can be formed into layer to form a composite that has applications as an electrode in electrochemistry. (col. 5, lines 43-58). It would therefore have been obvious to one of ordinary skill in the art to use the particles made by the process of Yang et al. as electrode materials in order to make commercially successful products.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        03/09/2021